            Case 1:17-cv-01230-AWI-JLT Document 22 Filed 10/17/18 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA




                                                             JUDGMENT IN A CIVIL CASE

JUSTIN GARCIA, ET AL.,

                                                         CASE NO: 1:17−CV−01230−AWI−JLT
                     v.

KEITH AND KAL INC.,




XX −− Decision by the Court. This action came to trial or hearing before the Court. The issues
    have been tried or heard and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED

         THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
         COURT'S ORDER FILED ON 10/17/2018




                                                      Marianne Matherly
                                                      Clerk of Court


    ENTERED: October 17, 2018


                                      by: /s/ T. Lundstrom
                                                             Deputy Clerk
